Order entered March 16, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01465-CV

                    IN THE INTEREST OF A.B. & D.Y., CHILDREN

                    On Appeal from the 304th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 13-1047W

                                        ORDER
      Appellant Dorothy Edwards’s motion to substitute appellate counsel is GRANTED. The

Clerk is ORDERED to substitute the following attorney as appellant’s attorney of record on

appeal in place of April E. Smith: Frank Adler, SBN 24056787, 2501 Avenue J, Suite 100,

Arlington, TX 76006, telephone 817-633-3838, fax 888-605-7225.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE